Citation Nr: 1748885	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral ankle disability.  

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1984 to November 1987.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri. 

The Veteran initially requested a Travel Board hearing on his April 2013 substantive appeal but subsequently cancelled the hearing and reported that he did not wish to reschedule.  See June 2016 VA 27-0820 Report of General Information.  Several months later, the Veteran, through his attorney, requested that a new hearing be scheduled by video conference because the Veteran did not understand he was waiving his Board hearing in June 2016.  The Board, in a June 2017 decision, remanded the case for the Veteran to be afforded a hearing.  This case has now been returned to the Board for further appellate consideration.  

As noted in the June 2017 Board remand, service connection for residuals, right ankle injury, with laxity and traumatic arthritis and service connection for residuals, left ankle injury, with laxity and avulsion fracture were granted and each assigned an evaluation of 10 percent, effective August 16, 2010.  The Board found the grant of service connection for the bilateral ankle disability constitutes a full award of the benefits sought on appeal; thus, this matter is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In July 2017, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain additional VA treatment records and to obtain adequate medical opinions.  

The Veteran was afforded an examination in August 2010 and February 2013.  In the February 2013 examination report, the examiner discussed notations in VA treatment records from two of the Veteran's treating physicians that attribute his bilateral hip and lumbar spine disabilities to his service-connected bilateral ankle disability.  However, there appears to be a gap in VA treatment records which correspond to the time frame in which these treatment notes were made.  These records are potentially relevant to decide the claims. 

Further, an additional medical opinion is required.  The first VA examination in August 2010 was incomplete.  The Veteran's service treatment records report complaints of low back pain and hip popping; however, the examiner did not discuss whether the Veteran's current bilateral hip and lumbar spine disabilities were related to these complaints during service.  

A second VA examination was conducted in February 2013 and it is also inadequate.  First, the examination was based on several factual fallacies.  Specifically, it appears that the examiner was not aware that the Veteran's claim for service connection for the bilateral ankle disabilities had been granted.  Second, it appears the examiner's opinion is, in part, based on the misunderstanding that the Veteran worked in a labor intensive job, post-service.  To the contrary, the Veteran testified in the July 2017 Board hearing that the majority of his post-service employment was as a crew leader, which entailed sitting at a desk, typing, and monitoring other laborers.  The Veteran further testified that he was employed as a crew leader for the last 15 of his 20 year employment with that employer.  Although not discussed in the February 2013 medical opinion specifically, the Veteran's post-service civilian employment appears to have been a factor in the examiner's medical opinion.  

Further, the examiner discussed additional medical opinions found in the Veteran's VA treatment records that weigh in support of the claim.  One example is the VA examiner points out that a VA physician noted in an October 2010 VA treatment record that the "patient wants to include in a note that the ankle problem contributed to the development of his right hip arthritis.  This is highly probable."  However, the VA examiner dismisses this additional medical opinion because the examiner found there was no indication the VA physician reviewed the Veteran's claims file or medical history regarding the Veteran's bilateral ankle disability.  Yet, the Veteran testified in the July 2017 Board hearing that the VA physician that made the October 2010 treatment note was the Chief of Orthopedics at VAMC John Cochran, that he was the Veteran's treating physician, and that he had treated the Veteran on at least 10 occasions.  These contentions are supported by the available VA treatment records associated with the claims file. 

Finally, the medical opinion is inadequate because examiner did not opine whether the bilateral ankle disabilities proximately caused the left hip disability or discuss whether the bilateral ankle disabilities aggravated the right or left hip disability or lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran, specifically any pertaining to his claim for service-connection for bilateral hip disabilities or lumber spine disability.  Ensure that VA treatment records from October 2010 to February 2012 are associated with the claims file.  

2.  Obtain an additional medical opinion on the etiology of the bilateral hip osteoarthritis and the lumbar degenerative disc disease with osteophytes and mild spondylosis.  The examiner is advised that an explanation must be provided for any opinions and/or conclusions reached.  Whether an additional physical examination of the Veteran is required is left to the examiner's discretion.  

**The examiner's attention is called to the July 2017 Board hearing testimony to the effect that that (i) the majority of the Veteran's post-service employment was as a crew leader sitting at a desk, and not labor intensive: and (ii) the VA physician that made the October 2010 treatment note was the Chief of Orthopedics at VAMC John Cochran, that he was the Veteran's treating physician, and that he had treated the Veteran on at least 10 occasions.  

After a complete review of the claims file, the examiner should address the following:

Right Hip Disability

(a)  Specifically identify all disabilities and date of onset of the right hip, including osteoarthritis.  

(b)  Did the service-connected bilateral ankle disability proximately cause the right hip disability? 

(c)  Did the service-connected bilateral ankle disability aggravate (permanently worsen) the right hip disability? 

(d) Did the right hip disability have its onset in service or is it otherwise related to service?



Left Hip Disability

(a)  Specifically identify all disabilities and date of onset of the left hip, including hip strain and osteoarthritis.

(b)  Did the service connected bilateral ankle conditions proximately cause the left hip disabilities? 

(c)  Did the service-connected bilateral ankle disability aggravate (permanently worsen) the left hip disabilities?

(d)  Did the left hip disability(s) have its onset in service or is it otherwise related to service?

Low Back Disability

(a)  Specifically identify all disabilities and date of onset of the lumbar spine, including degenerative disc disease with osteophytes and mild spondylosis.

(b)  Did the bilateral ankle disabilities proximately cause the lumbar spine disability(s)?

(c)  Did the bilateral ankle disabilities proximately worsen the lumbar spine disability(s)? 

(d)  Did the lumbar spine disability(s) have its onset during service or is it otherwise related to service?

3.  Thereafter, readjudicate the right hip, left hip and lumbar spine claims on appeal, ensuring that all evidence added to the claims file since the SOC is considered.  If any benefit is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




